Citation Nr: 1232756	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  03-35 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts.

2.  Entitlements to service connection for residuals of bilateral detached retinas.

3.  Entitlement to service connection for hepatitis B.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to April 1969, including service in the Republic of Vietnam.  For his service, the Veteran was awarded (among other decorations) the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision by the Department of Veterans Affairs (VA) Los Angeles, California Regional Office (RO). 

Though both of the Veteran's Substantive Appeals reflect that he requested the opportunity to testify in a Travel Board hearing, he subsequently responded that he no longer desired such a hearing and instead requested that his claims be forwarded to the Board.  His request for a hearing is thus considered waived.  

The issue of entitlement to service connection for hepatitis B is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not suffer from cataracts during his active service or for many years thereafter, and there is no competent evidence relating his cataracts to his active service.  

2.  The Veteran did not suffer from detached retinas during his active service or for many years thereafter, and there is no competent evidence relating his bilateral detached retinas to his active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral cataracts have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for residuals of bilateral retina detachments have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2002 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He received additional notice in January 2005, and his claim was thereafter readjudicated.    

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims (Court) ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Though the Veteran in this case did not receive such notice regarding ratings and effective dates, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  

A VA compensation and pension examination is not required in this case.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As explained below, there is no competent indication that the Veteran's claimed eye conditions could be related to service.  Without such a nexus, the Board may consider the medical records already in the file without requiring a VA examination.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon, 20 Vet. App. 79.

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Veteran seeks service connection for two separate bilateral eye conditions.  For the reasons that follow, his claims shall be denied.  

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran's Vietnam service during the required time period is uncontroverted and he is presumed exposed to Agent Orange.  

If a veteran was exposed to Agent Orange during active service, service connection is presumed for various disorders, including soft tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Soft tissue sarcoma includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A presumption of service connection based on Agent Orange exposure in the Republic of Vietnam during the Vietnam era is not warranted for various disorders, including any other condition for which VA has not specifically determined a presumption of service connection is warranted.  75 Fed. Reg. 81332 (Dec. 27, 2010); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

Here, the Veteran's SPRs demonstrate that he served in the Republic of Vietnam.  To this point, the Veteran contends that his current eye conditions are related to herbicide exposure.  In a December 2005 letter, the Veteran stated that he believed his eye conditions to be related to his in-service exposure to Agent Orange.  He reiterated this belief in a July 2007 letter, stating that he was informed that Agent Orange affects "soft tissue," and that his eyes should be considered "soft tissue."  Subsequent letters from the Veteran contain similar contentions.  But retina detachment and cataracts are not presumptive diseases.  Additionally, neither eye disorder is listed as a soft tissue sarcoma, and the Veteran is not competent to provide such a highly specialized medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that lay evidence may not be categorically dismissed as not competent regarding questions of medical etiology); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that Federal Rule of Evidence 702 requires that scientific, technical, or other specialized knowledge, must be provided by a witness qualified as an expert by knowledge, skill, experience, training, or education).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between Agent Orange and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

First, there are current diagnoses.  The Board acknowledges that during the appeals period, the Veteran has suffered from bilateral retina detachments and cataracts.  Records from David Boyer, MD, note that the Veteran suffered a sudden onset of vision in his right eye in December 1996.  The Veteran underwent two procedures to correct this problem.  In March 1997, Dr. Boyer stated that the Veteran was healing without difficulty and that he could expect further improvement in his vision over time.  Subsequently, a January 2005 VA primary care note stated that the Veteran had a sudden detachment of the retina of his left eye in May 2004.  

With regard to the Veteran's cataracts, in January 2000, Dr. Boyer diagnosed the Veteran as suffering from a cataract in his left eye.  A January 2005 VA primary care note stated that the Veteran had cataract surgery on that eye in July 2005.  In an August 2011 VA ophthalmology consult, the Veteran stated that he had cataract surgery on his left eye 20 years ago.   

Second, however, the evidence does not show any in-service incurrence.  The Veteran's service treatment records do not show that he complained of eye problems during his active service.  His April 1969 separation examination is similarly silent for any diagnosis of or treatment for an eye condition.  

Third, the evidence of record does not demonstrate that the Veteran's eye disorders are otherwise related to service.  Despite the fact that the Veteran did not suffer from these conditions during his active service, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Neither the Veteran's VA nor his private treatment providers have stated that his claimed eye conditions are related to his in-service herbicide exposure or to his active service in general.  Indeed, the obtained records are completely silent as to opinions regarding the etiology of the Veteran's disabilities.  Though the Veteran himself contends that his claimed conditions are related to his herbicide exposure, he is once again not competent to do so, and his statements will not be considered for this purpose.  See Davidson, 581 F.3d at 1316; Espiritu, 2 Vet. App. at 495.

In summary, the Board finds that the Veteran did not suffer from cataracts or retina detachments during his active service or for many years after, and that the competent evidence does not relate his claimed conditions to his active service or to his in-service herbicide exposure.  Accordingly, the Board concludes that the criteria for service connection for the Veteran's bilateral cataracts and bilateral retina detachments are not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral cataracts is denied. 

Service connection for bilateral retina detachment is denied.  



REMAND

The Veteran also seeks service connection for hepatitis B.  For the reasons that follow, this claim must be remanded.  

First, it is not clear whether the Veteran currently suffers from hepatitis B.  A February 2001 record from UCLA Medical Center noted that the Veteran had a positive test for a hepatitis B virus core antibody.  The Veteran's VA treatment records show that he had a history of hepatitis B, but there is no evidence of an ongoing diagnosis of or treatment for this condition.  

Further, it is not clear whether the Veteran's claimed hepatitis B is related to his active service.  The medical community recognizes several risk factors for hepatitis, including: organ transplants before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood by health care workers (to include combat medics or corpsman), intravenous drug use or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as by tattooing.

In a January 2003 letter, the Veteran offered theories as to how he could have been exposed to hepatitis during his active service.  Specifically, he stated that he was exposed to Marines who were killed and wounded in action, and that he was given gamma globulin shots.  The Veteran submitted internet article with his letter showing that gamma globulin was used to treat hepatitis.  In a February 2003 letter, the Veteran stated that he had to help with the burning and disposal of human waste.  He again noted in a November 2003 letter that he received numerous gamma globulin shots during his active service.  

In reviewing the Veteran's claims file, the Board notes that he served in Vietnam and received the Purple Heart.  The Board therefore considers the Veteran's contention that he was exposed to blood from Marines who were killed and wounded to be credible.  The Veteran's service treatment records also reveal that he received numerous immunizations over the course of his active service, including multiple injections of gamma globulin.  There is, however, no evidence that the Veteran's claimed hepatitis B is related to either of these in-service risk factors.  

Given the questions that remain, the Board shall remand this claim for further development.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include those dated from September 2011.  Obtain the Veteran's service treatment records.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hepatitis B.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

After examination and review of the claims folder, the examiner should provide answers to the following questions:

a) Does the Veteran currently suffer from hepatitis B?  Has he suffered from hepatitis B at any point since 2002?

b) Is it at least as likely as not that the Veteran's hepatitis B had its onset in service or is otherwise related to service?  In answering this question, the examiner should address the Veteran's claimed in-service risk factors, including his exposure to blood and other bodily fluids during his active service and his receiving gamma globulin injections.  

3.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The Veteran should be given the opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


